SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. Plaintiff-appellant Michelle Martin brought an action against defendants, claiming breach of contract, promissory estoppel, negligent misrepresentation, breach of implied covenant of good faith and fair dealing, fraud, and discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e—2000e-17. The district court granted summary judgment to defendants on all counts. Having considered all of Martin’s arguments, we affirm for substantially the same reasons stated by Judge Underhill.
Accordingly, the judgment of the district court is hereby AFFIRMED.